JOHNSON, Judge
dissenting:
I agree with the majority that in these two cases the failure of the defense at trial to raise any speedy trial complaint waived the R.C.M. 707 issue. I dissent from the majority’s action in relieving these two appellants of the consequences of their waivers on the basis that the military judges in these cases committed plain error in not raising the issue sua sponte, and I do not join in the majority’s order returning these cases for further trial proceedings.
Our decision in United States v. Shim, 36 M.J. 1124 (A.F.C.M.R.1993), which held that the revised speedy trial rules in Change 5 to the Manual for Courts-Martial (1984) applied fully to all cases in which arraignment occurred on or after 6 July 1991, caught many military justice practitioners by surprise. Among those who did not anticipate that result were four of the five military judges who presided over the trials of the first five cases presenting this issue that have reached this Court.11
*860I do not find this surprising, since I do not share the view of the majority that the result in Shim was “obvious.”12 Military justice practitioners are quite familiar with the fact that the United States Court of Military Appeals came to the opposite conclusion concerning the retroactive effect of the 1984 version of R.C.M. 707. United States v. King, 30 M.J. 59, 63 n. 6 (C.M.A. 1990); United States v. Leonard, 21 M.J. 67 (C.M.A.1985). In deciding Shim we ultimately decided these precedents were not controlling, but they were clearly relied upon by many practitioners in applying the Change 5 version of R.C.M. 707.
Furthermore, there is the question of what meaning to give to the word “only” in Section 4(d) of Executive Order 12767, which promulgated Change 5: “The amendments made to Rules for Courts-Martial 707 and 1010 shall apply only to cases in which arraignment occurs on or after 6 July 1991.” (emphasis added). In Shim we concluded this language does not sup-, port an inference that the drafters intended that R.C.M. 707 revisions in Change 5 were to be applied only to charges preferred after 6 July 1991, or an inference that only periods of time after 6 July 1991 would count in calculations of elapsed time under the revised R.C.M. 707. We reached this conclusion, however, only after having had the benefit of reading the arguments made by counsel at trial and having studied the briefs of appellate counsel for both sides.
In addition, The Judge Advocate General of the Air Force is apparently not convinced of the obvious nature of our holding in Shim, since he has certified the issue of its correctness vel non to the United States Court of Military Appeals under Article 67(a)(2), UCMJ.13
The majority has also found this is a “substantial” issue by gratuitously predicting the probable outcome of the statute of limitations issues that would be raised in lengthy-absence cases if it becomes settled law that the revised R.C.M. 707 requires dismissal of the original charges. However, as we noted in Shim, 36 M.J. at 1127 n. 5, none of these issues were litigated in any of the five cases we have decided at this point involving Change 5’s revisions to R.C.M. 707, and no statute of limitations issue has been ripe for our decision in any of them. It remains entirely possible that the appellate courts may yet discover a way to interpret Change 5’s speedy trial and statute of limitations rules in a manner that produces coherent and rational results, which is one of the primary tasks of an appellate court in interpreting statutes and executive orders.
It is even possible that the Court of Military Appeals will take this occasion to reexamine its ancient and dubious holding that unauthorized absence and desertion are not continuing offenses for purposes of the statute of limitations. United States v. Jackson, 20 M.J. 83, 84 (C.M.A.1985); United States v. Francis, 15 M.J. 424, 427 (C.M.A.1983); United States v. Emerson, 1 C.M.R. 43 (C.M.A.1951). In short, I regard the outcome of the statute of limitations issues as completely speculative at this juncture, and I would not engage in any presumption, as the majority does, that these appellants would probably prevail on them.
The effect of the majority’s holding is to extend the effect of a decision of this Court on a procedural matter retroactively to two appellants who did not raise the issue at their trials. I do not regard this as sound policy in the absence of evidence indicating a denial of military due process or manifest injustice. See United States v. Sloan, 22 U.S.C.M.A. 588, 48 C.M.R. 211 (1974).

. Shim, id.; United States v. Powell, Misc.Dkt. 93-06, 1993 WL 135938 (A.F.C.M.R. 26 April 1993); United States v. Smith, ACM 29864 (A.F.C.M.R. 15 April 1993); and the two cases at bar.


. For the same reasons underlying my conclusion that the military judge did not commit "plain error,” I would find these appellants were not denied the effective assistance of counsel.


. We understand our decisions in Shim, Powell, and Smith were all certified to the Court of Military Appeals on 17 May 1993.